UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 25, 2014 (July 25, 2014) Oxford Resource Partners, LP (Exact name of registrant as specified in its charter) Delaware 001-34815 77-0695453 (State or other jurisdiction (Commission (IRS Employer of incorporation or organization) File Number) Identification No.) 41 South High Street, Suite3450
